134 F.3d 375
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Walter C. ROBINSON, also known as Dominique, Defendant-Appellant.
No. 96-4237.
United States Court of Appeals, Seventh Circuit.
Argued June 5, 1997.Decided Jan. 26, 1998.

Before POSNER, Chief Judge and COFFEY and EASTERBROOK, Circuit Judge.

ORDER

1
The Court, after having read the parties' respective briefs and having heard the defense attorney's oral argument on behalf of Mr. Robinson, advised the attorneys that it had considered the case and unanimously decided to affirm.


2
The Court went on to explain that there was no basis for the giving of the jury instruction sought by the defendant, and that the issue of the informant's credibility was clearly presented to and determined by the jury.